        Case 5:19-cv-06158-EJD Document 5 Filed 09/27/19 Page 1 of 2



 1   DAVID R. EBERHART (S.B. #195474)
     deberhart@omm.com
 2   JAMES K. ROTHSTEIN (S.B. #267962)
     jrothstein@omm.com
 3   O’MELVENY & MYERS LLP
     Two Embarcadero Center
 4   28ᵗʰ Floor
     San Francisco, California 94111-3823
 5   Telephone:    +1 415 984 8700
     Facsimile:    +1 415 984 8701
 6
     Attorneys for Plaintiffs
 7   ELASTICSEARCH, INC.
     and ELASTICSEARCH B.V.
 8
                              UNITED STATES DISTRICT COURT
 9
                          NORTHERN DISTRICT OF CALIFORNIA
10

11
     ELASTICSEARCH, INC., a Delaware          Case No.
12   corporation, and ELASTICSEARCH B.V., a
     Dutch corporation,                       PLAINTIFFS ELASTICSEARCH, INC.
13                                            AND ELASTICSEARCH B.V.’S
                        Plaintiffs,           FEDERAL RULE OF CIVIL
14                                            PROCEDURE 7.1 DISCLOSURE
           v.                                 STATEMENT
15
     AMAZON.COM, INC., a Delaware
16   corporation, and AMAZON WEB SERVICES,
     INC., a Delaware corporation,
17
                        Defendants.
18

19
20

21

22

23

24

25

26

27

28
                                                                 PLAINTIFFS’ FRCP 7.1
                                                             DISCLOSURE STATEMENT
        Case 5:19-cv-06158-EJD Document 5 Filed 09/27/19 Page 2 of 2



 1          Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiffs Elasticsearch, Inc.
 2   and elasticsearch B.V. state that Elastic N.V. is their parent corporation. No other publicly held
 3   corporation owns 10% or more of the stock of Elasticsearch, Inc. or elasticsearch B.V.
 4
            Dated: September 27, 2019
 5
                                                        DAVID R. EBERHART
 6                                                      JAMES K. ROTHSTEIN
                                                        O’MELVENY & MYERS LLP
 7

 8
                                                        By:      /s/ David R. Eberhart
 9                                                                    David R. Eberhart
10                                                      Attorneys for Plaintiffs
                                                        ELASTICSEARCH, INC. and
11                                                      ELASTICSEARCH B.V.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                   PLAINTIFFS’ FRCP 7.1
                                                     -2-                       DISCLOSURE STATEMENT
